EXHIBIT 10.3

 

SEALED AIR CORPORATION

PERFORMANCE-BASED COMPENSATION PROGRAM

(as amended for the 2008 fiscal year)

(Revised February 18, 2010)

 

In order to entitle Sealed Air Corporation (the “Corporation”) to deduct for
U.S. income tax purposes the compensation expense resulting from certain
performance-based compensation provided to certain officers and other eligible
employees (as defined below) pursuant to awards under the Corporation’s 2005
Contingent Stock Plan or under annual cash bonus arrangements, the following are
the terms under which such awards may be granted to such eligible employees as
provided in Internal Revenue Code Section 162(m) and the regulations thereunder,
as the same may be amended from time to time (“Section 162(m)”):

 

I.  Eligible Employees:

 

The class of employees eligible for awards under this program (“eligible
employees”) consists of the chief executive officer of the Corporation, the
other four most highly compensated executive officers of the Corporation, and
other officers and key employees of the Corporation or any of its subsidiaries
selected by the committee of the Board of Directors (the “Committee”) that is
authorized by the Board of Directors to establish and administer performance
goals under this program.  The Committee will be comprised of “outside
directors” as that term is defined in Section 162(m).

 

II.  Performance-based Awards of Common Stock:

 

Performance-based awards payable in shares of the Corporation’s Common Stock
under the 2005 Contingent Stock Plan of Sealed Air Corporation or a successor
plan can be made based upon achievement of pre-established objective goals
during a performance period (which may be the calendar year) established by the
Committee, consistent with the requirements of Section 162(m).  If such goals
are achieved, then an eligible employee may be granted one or more awards
payable in shares of Common Stock under the 2005 Contingent Stock Plan during
the 12-month period following the performance period in an aggregate amount up
to the pre-established award level. For purposes of clarification only,
performance-based awards of common stock under this Performance-Based
Compensation Program do not include “Performance Share Units,” which are
separately addressed under the terms of the 2005 Contingent Stock Plan.

 

The maximum amount of performance-based awards payable in shares of the
Corporation’s Common Stock under the 2005 Contingent Stock Plan to any eligible
employee under this program during any 12-month period may not exceed two-tenths
of 1% (0.2%) of the issued and outstanding shares of the Corporation’s Common
Stock at the beginning of such period.  The Committee retains the sole and
exclusive discretion to set pre-established award levels for awards under the
Corporation’s 2005 Contingent Stock Plan at an amount less than the maximum
level specified in the prior sentence and to reduce (including a reduction to
zero) any award payable in shares of Common Stock under the 2005 Contingent
Stock Plan that is otherwise payable under the program.

 

III.  Performance-based Awards of Cash:

 

Performance-based awards of cash under the Corporation’s annual cash bonus
arrangements can be made to eligible employees based upon achievement of
pre-established objective goals during a calendar year performance period.  If
such goals are achieved, the eligible employee may be granted an annual cash
bonus for such year in an amount of up to the greater of one percent (1%) of the
Corporation’s net earnings for that fiscal year or $2 million, provided,
however, that the Committee in its sole and exclusive discretion may reduce
(including a reduction to zero) any award to be made in cash to any eligible
employee that is otherwise payable under the program for such year.  At the sole
and exclusive discretion of the Committee, an annual cash bonus may be paid
although such goals have not been achieved if the eligible employee dies or
becomes disabled during the performance period or a “change in control” (as
defined in the 2005 Contingent Stock Plan) occurs during the performance period.

 

IV.  Pre-established Objective Goals:

 

A.  Performance-based awards under this program will require attainment of
objective, pre-established goals based on one or more of the following criteria:
growth in net sales; gross profit; operating profit; net earnings; measures of
cash flow; measures of expense control; improvement in management of working
capital items (inventory, accounts receivable or accounts payable); earnings
before interest and taxes (commonly called EBIT); earnings before interest,
taxes, depreciation and

 

--------------------------------------------------------------------------------


 

amortization (commonly called EBITDA); earnings per share; sales from
newly-introduced products; successful completion of strategic acquisitions,
joint ventures or other transactions; measures of product quality, safety,
productivity, yield or reliability (on time and complete orders); measures of
return on assets, return on invested capital or return on equity; shareholder
value added (net operating profit after tax (NOPAT), excluding non-recurring
items, less the Corporation’s cost of capital); and the ratio of net sales to
net working capital; share price; or any combination of the foregoing goals. 
Goals may be established on a corporate-wide basis or with respect to one or
more business units, divisions or subsidiaries, and may be either in absolute
terms or relative to the performance of one or more comparable companies or an
index covering multiple companies.  For the purpose of determining whether a
goal has been attained, the Committee may exclude the impact of charges, credits
and related costs for restructurings, discontinued operations, extraordinary
items, debt redemption or retirement, and the cumulative effects of accounting
changes, each as defined by generally accepted accounting principles, and other
unusual or non-recurring items as defined by the Committee when the goals are
established.

 

B.  Pre-established goals and award levels will be established by the Committee
in writing during the first 90 days of the performance period (or during the
first 25% of the performance period if the performance period is less than a
year), provided that the outcome is substantially uncertain at the time the
Committee establishes the goal. Except as specified in this program, performance
goals may not be changed once set.  No awards under the 2005 Contingent Stock
Plan or cash payments will be made until the Committee has certified that the
performance goals have been met.

 

V.  Additional Provisions:

 

A.  The limits on awards made under the 2005 Contingent Stock Plan and in cash
are cumulative, that is, the Corporation may grant to any eligible employee in
any year awards up to the specified limits both for Common Stock and for cash. 
While the limits are annual, performance-based awards need not be made every
year, and the Committee shall have the discretion to determine the intervals
between successive performance-based awards.

 

B.  In the event of any change in the Corporation’s capitalization, such as
through a stock split, stock dividend, recapitalization, merger or
consolidation, appropriate adjustments will be made by the Board of Directors to
the maximum amount of performance-based awards payable in shares of the
Corporation’s Common Stock during any 12-month period to an eligible employee,
to the pre-established award level for any award payable in shares of the
Corporation’s Common Stock, to the amount of any performance-based award payable
in shares of the Corporation’s Common Stock that has been approved by the
Committee before such change occurred but not yet made as of such change, and to
any pre-established goal that is based upon the Corporation’s capitalization,
such as earnings per share.

 

C.  The Committee shall be entitled at its discretion to approve awards under
the 2005 Contingent Stock Plan, cash bonuses or compensation under any other
compensation plan or arrangement that does not meet the requirements of
Section 162(m) and thus may be partly or fully non-deductible by the Corporation
for U.S. income tax purposes.

 

D.  Except as provided above and subject to the stockholder approval
requirements of Section 162(m), the Committee shall have complete power and
authority to amend, suspend or terminate any or all terms of the
performance-based compensation program, except that it may not alter performance
goals or increase pre-established award levels once they have been established
for a performance period.  The Committee shall have full authority to administer
the performance-based compensation program and to interpret the program’s terms
and establish rules for the administration of the program, although the
Committee may consider recommendations from the Chief Executive Officer of the
Corporation or from directors who are not members of the Committee.  The
Committee’s determinations under the program shall be final.

 

E.  An eligible employee’s rights and interests under the program may not be
assigned or transferred by the eligible employee.  To the extent an eligible
employee acquires a right to receive an award under the program, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.  Nothing contained in the program shall be deemed to create a trust
of any kind or any fiduciary relationship between the Corporation and an
eligible employee.  Designation as an eligible employee under the program shall
not entitle the employee to continued employment with or, if applicable,
continuation as an officer of the Corporation or any of its subsidiaries.

 

F.  The program shall be construed and governed in all respects under the laws
of the United States to the extent applicable and, to the extent such laws are
not applicable, under the laws of the State of New Jersey.

 

The foregoing terms of the amended performance-based compensation program shall
become effective as of the Corporation’s 2008 fiscal year, subject to the
approval by the affirmative vote of a majority of votes cast by the stockholders
of the Corporation at the 2008 annual meeting of stockholders.

 

--------------------------------------------------------------------------------

 